                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JESSE HERNANDEZ                                                   CIVIL ACTION

 VERSUS                                                            NO. 19-14685

 HUNTINGTON INGALLS, INC., ET AL.                                  SECTION “A” (1)


                                 ORDER AND REASONS

       Before the Court is a Motion to Remand (Rec. Doc. 58) filed by the Plaintiff Jesse

Hernandez. The Defendants (collectively, the “Avondale Interests”) oppose the motion. (Rec.

Doc. 117). The motion, set for submission on April 1, 2020, is before the Court on the briefs

without oral argument.

I.     Background

       On February 22, 2019, Hernandez was diagnosed with mesothelioma. (Rec. Doc. 58-

1, p. 2, The Plaintiff’s Memorandum in Support). At his deposition on April 17, 2019,

Hernandez specifically testified about his work at Avondale where he worked aboard

numerous vessels and in the main yard as a painter’s helper and assistant clerk during the

summers of 1968, 1969, and 1970. (Rec. Doc. 117, p. 11, Avondale Interests’ Opposition).

He testified that, in these positions, he worked on Destroyer Escorts which were being

constructed at Avondale for the United States Navy. Id. Hernandez believes that he was

exposed to asbestos dust while he was working aboard these vessels. Id.

       Accordingly, on November 6, 2019, Hernandez filed suit in the Civil District Court for

the Parish of Orleans. (Rec. Doc. 1-2, The Plaintiff’s State Court Petition). On December 19,

2019, the Avondale Interests filed a Notice of Removal, and Hernandez filed a Motion to

Remand on January 17, 2020. (Rec. Doc. 58). After Hernandez filed his Motion to Remand,


                                        Page 1 of 3
the Court determined that his motion should be held in abeyance pending the Fifth Circuit’s

en banc opinion in Latiolais v. Huntington Ingalls, Inc. (Rec. Doc. 138). Further, the Court

allowed the parties to file supplemental briefing once the Fifth Circuit issued its opinion. Id.

Although the Avondale Interests filed supplemental briefing, Hernandez did not. The Court

will now rule on Hernandez’s Motion to Remand.

II.    Discussion

       The Avondale Interests removed this case pursuant to the federal officer removal

statute, which permits “any person acting under [an officer] of the United States or of any

agency thereof” to remove a state suit to federal court if any of the plaintiff’s claims are “for

or relating to any act under color of such office.” 28 U.S.C. § 1442(a)(1). To qualify for removal

under § 1442(a)(1), a defendant must show: “(1) it has asserted a colorable federal defense,

(2) it is a “person” within the meaning of the statute, (3) [it] acted pursuant to a federal officer’s

directions, and (4) the charged conduct is connected or associated with an act pursuant to a

federal officer’s directions.” Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir.

2020) (en banc).

       Here, the Avondale Interests’ government contractor defense under Boyle v. United

Technologies Corp., 487 U.S. 500 (1988) is colorable because, as in Latiolais, it is not “wholly

insubstantial and frivolous.” First, the Avondale Interests have presented testimony showing

that the federal government approved reasonably precise specifications for the construction

of ships on which Hernandez worked, that they complied with those specifications, and that

the government knew more than them about the asbestos-related hazards and appropriate

safety measures. (Rec. Doc. 117-5, Affidavit of Christopher Herfel); (Rec. Doc. 117-7,

Affidavit of Danny Joyce); Latiolais, 951 F.3d at 297-98 (citation omitted). Second, it is



                                            Page 2 of 3
undisputed that the Avondale Interests qualify as “persons” under the federal officer removal

statute. Third, the Avondale Interests’ contracts with the federal government to build Navy

ships satisfies the “acting under” requirement. See Latiolais, 951 F.3d at 291. Finally, the

Avondale Interests’ alleged “negligence is connected with the installation of asbestos during

the [construction and] refurbishment of” ships for the Navy. Id. at 296. Indeed, just like the

plaintiff in Latiolais, Hernandez here worked as a painter’s helper and assistant clerk on

numerous Destroy Escorts for the United States Navy. Therefore, the Avondale Interests

have established the requirements for federal officer removal under Latiolais.

       Accordingly;

       IT IS ORDERED that the Motion to Remand (Rec. Doc. 58) filed by the Plaintiff Jesse

Hernandez is DENIED.




                                                  __________________________________
       April 13, 2020                                     JUDGE JAY C. ZAINEY
                                                     UNITED STATES DISTRICT JUDGE




                                         Page 3 of 3
